Citation Nr: 1144497	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-38 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant is entitled to recognition as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, CC, and DAC

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1976.  He died in September 1999.  The appellee, D. A. Chisholm, recently passed away but was previously found to be the surviving spouse of the Veteran.  The Board notes that the appellee and appellant have the same first and last names.  The appellant, D. C. Chisholm, claims to be the surviving spouse of the Veteran.  It is her status as the surviving spouse that is now at issue.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The appellee testified at a hearing before a Veterans Law Judge in March 2007.  The appellant testified at a hearing before the undersigned Veterans Law Judge in December 2009.  The appellee's representative attended the appellant's hearing with the undersigned.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

The Veteran died in September 1999.  In November 2001, Dependency and Indemnity Compensation (DIC) was awarded to the appellant.  In May 2005, the appellee filed a claim for DIC benefits.  Initially, VA decided that the appellant was the Veteran's surviving spouse.  The appellee disagreed and perfected an appeal.  In June 2008, after a remand by the Board, the agency of original jurisdiction determined that the appellee was in fact the Veteran's surviving spouse.  As a result, the appellant's DIC benefits were terminated.  The appellant disagreed with this decision and perfected an appeal.

Recently, VA received notification that the appellee passed away on April 26, 2010.  In March 2011, the appellee's daughter, TMW, filed a request for substitution of claimant upon death of claimant.  

Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a claimant dies prior to completion.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  Significantly, the appellee died in April 2010, and therefore her daughter is entitled to a determination on whether she is eligible for this substitution, and if so, to have the claim adjudicated accordingly.

If a valid substitution of the appellee is made, this will continue to be a simultaneously contested claim.  Certain procedures for contested claims are set out in 38 C.F.R. §§ 19.100-19.102 (2011).  Specifically, all interested parties will be notified of the action taken by the agency of original jurisdiction and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  All interested parties and their representatives will also be furnished a copy of the statement of the case.  Finally, the content of the substantive appeal will be furnished to the other contesting party.  In this case, it does not appear that the appellee ever received a copy of the statement of the case or notice of the content of the substantive appeal.  

While the question of whether the appellant can be considered the surviving spouse of the Veteran remains contested for the period prior to the appellee's death on April 26, 2010, the death of the appellee (D. A. Chisholm) ends any future entitlement to DIC for her following her date of death.  In other words, the appellee or a substituted claimant could not receive DIC benefits for any time period after the appellee's death.  Thus, the question of whether the appellant (D. C. Chisholm) may now be eligibile for DIC for the period after the death of the appellee, considering deemed valid marriage provisions if necessary, should be adjudicated on remand, as it appears she is the only claimant potentially eligible for DIC benefits for the period after April 26, 2010.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Determine whether TMW's request for substitution as the appellee should be granted.  

2.  If TMW properly substitutes for the appellee, ensure that the contested claims procedures set forth in 38 C.F.R. §§ 19.100-19.102 are complied with.  In this regard, the (substituted) appellee should be provided notice of the content of the appellant's substantive appeal, notice of the actions taken by the RO, and a copy of the statement of the case and any supplemental statements of the case issued.  

3.  After the above has been completed to the extent possible, the record should again be reviewed, to include consideration of whether the appellant is eligible for DIC benefits for the period after the death of the appellee (D. A. Chisholm) after considering deemed valid marriage provisions if necessary.  If the benefit sought on appeal remains denied for all or part of the period of the claim, then the appellant and her attorney should be furnished with a supplemental statement of the case (which should also be provided to any substituted appellee and representative).  An appropriate period to respond should be provided. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The claimant need take no action unless otherwise notified.  VA will notify the claimant if further action is required on her part.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


